Citation Nr: 0119178	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease, and a 
healed compression fracture in the lumbar spine, claimed 
secondary to a service connected left knee disability.

2.  Entitlement to service connection for osteoarthritis in 
the right and left shoulders, claimed secondary to a service 
connected left knee disability.

3.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
November 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

When the appellant filed his claim in March 1998, he alleged, 
inter alia, that his service connected disability had caused 
pain in his shoulders.  Thus, the issue of entitlement to 
service connection for a bilateral shoulder disability 
claimed as secondary to a service connected (knee) disability 
was considered by the RO and subsequently developed for 
appellate review.  In a videoconference conducted before the 
Board in May 2001, the appellant raised the issue of 
entitlement to service connection for a unilateral inservice 
arm/shoulder injury for the first time.  The Board refers the 
issue to the RO to take appropriate action with respect to 
this claim, as the Board does not have jurisdiction over this 
claim.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  



FINDINGS OF FACT

1.  Competent evidence that degenerative disc disease, or a 
healed compression fracture in the lumbar spine is 
proximately due to or the result of a service connected left 
knee disability, or is aggravated by a service connected left 
knee disability has not been presented.

2.  Back muscle pain without an underlying diagnosis is not a 
disability for the purpose of awarding secondary service 
connection.

3.  Competent evidence that osteoarthritis in the right and 
left shoulders is proximately due to or the result of a 
service connected left knee disability, or is aggravated by a 
service connected left knee disability has not been 
presented.

4.  Internal derangement of the left knee is currently 
evaluated at the maximum schedular evaluation for rating 
other impairments of the knee.

5.  Internal derangement of the left knee has been evaluated 
under Diagnostic Code 5257 for instability of the knee, there 
is X-ray evidence of arthritis, and limitation of extension 
severe enough to warrant a zero-percent rating Diagnostic 
Code 5261 (limitation of extension).

6.  Competent evidence of painful motion has been presented, 
with X-ray evidence of periarticular pathology.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and a healed compression 
fracture in the lumbar spine is not proximately due to or the 
result of a service connected disease or disability; and has 
not been aggravated by a service connected disease or 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (2000).

2.  Osteoarthritis in the right and left shoulders is not 
proximately due to or the result of a service connected 
disease or disability; and has not been aggravated by a 
service connected disease or disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (2000).

3.  The criteria for an evaluation greater than 30 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (2000).

4.  The criteria for a separate evaluation for arthritis of 
the left knee have been met.  38 C.F.R. § 4.71a; Diagnostic 
Codes 5257, 5261, 5003; VAOPGPREC 23-97 (1997).

5.  Osteoarthritis in the left knee is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§§ 4.59, 4.71a, Diagnostic Code 5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has developed a back a 
bilateral shoulder disability due to an altered gait that 
developed because of his service connected left knee 
disability.  He requested that his service connected knee 
disability be upgraded because it had caused further 
complications in his ability to function as he should.  This 
appeal stems from a June 1998 rating decision that denied 
service connection for a low back and a bilateral shoulder 
disability.

Service connection was granted in December 1945 for internal 
derangement of the left knee, medial meniscus, with 
instability.  A 30 percent evaluation was assigned.  A low 
back or bilateral shoulder disability was not identified in 
service medical records at the time of separation from 
service.

The appellant filed a claim for an increased rating for his 
left knee disability and for service connection for pain in 
his back, lower extremities and shoulders in March 1998.  He 
contended that his troubles were worsening as he aged.

A VA examination was conducted in May 1998.  The appellant 
reported that the left knee felt weak and wanted to give way.  
He had a numb sensation that ran up the left thigh and across 
his back.  In 1970 he fell off a roof of a house which bent 
two vertebrae against a nerve.  He was treated in a brace.  
Now he had low back pain 24-hours a day.  It was localized in 
the low back and did not radiate.  Twenty-five years prior he 
had torn a muscle loose in his right shoulder while arm 
wrestling.  This was repaired and he had pain in his right 
shoulder.  Two months prior he starting having left shoulder 
pain.  On examination of the left shoulder there was no 
atrophy or deformity.  There was flexion to 135 degrees; 
abduction to 135 degrees; external rotation to 90 degrees; 
internal rotation to 50 degrees.  There was no point 
tenderness.  He could strongly abduct the left arm from his 
side.  There was a scar over the lateral aspect of the 
acromion of the right shoulder.  There was no tenderness or 
crepitation.  He had flexion to 135 degrees; abduction to 135 
degrees; external rotation to 90 degrees; and internal 
rotation to 70 degrees.  He could strongly abduct the right 
arm from his side.  He stood erect.  Back flexion was to 50 
degrees; extension to 15 degrees; right and left lateral 
bending to 10 degrees.  There was no tenderness of the 
spinous processes.  Straight leg raising was limited to 60 
degrees by hamstring tightness.  Examination of the left knee 
revealed no swelling, effusion, quadriceps atrophy or 
retropatellar crepitation.  He lacked the last 5 degrees of 
full extension and flexed to 140 degrees.  There was a 
palpable click in the lateral capsule of the knee just 
lateral to the patella.  There was probably a plica and this 
was of no significance.  The knees were stable to varus and 
valgus stress at 5 degrees of flexion and 30 degrees of 
flexion.  The anterior drawer test and the posterior drawer 
test were negative.  Deep tendon reflexes were active and 
equal in the knees and ankles bilaterally.  He could walk on 
his heels and toes without difficulty.  He could squat and 
arise from the squatting position without assistance.  There 
was no motor weakness or sensory deficit in the lower 
extremities.  X-ray examination revealed mild osteoarthritis 
in the left knee, and osteoarthritis in both 
acromioclavicular joints.  There was evidence of status post 
repair of a tendon to the right humeral head, probably the 
head of the biceps.  There was a healed compression fracture 
of L2 with spontaneous fusion of L1, L2, and L3.  There was 
degenerative disc disease of the lumbar spine.  The physician 
concluded that the problems in the lumbar spine or either 
shoulder were not the result of the left knee condition.

VA Medical Center outpatient records dated in July 1999 
documented a report of surgery for a muscle injury to the 
right arm and a shrapnel injury to the left knee.  In August 
2000 his active problems included senile osteoporosis and 
degenerative joint disease in the knee.  The appellant 
reported knee pain and that he could not use his brace 
because it was too hot for him.  He denied falls and did not 
want surgery.  On examination the left leg was shorter while 
standing.  There was crepitation in the knee with motion.  He 
was unable to straighten his leg maximally.  He walked with a 
slightly flexed left knee with popping sounds.  The knee gave 
away with walking.  There were no range of motion 
difficulties with his back and there was paraspinal muscle 
pain on the right.  The physician concluded that the 
appellant had knee pain due to a lateral and medial meniscus 
tear.  The back pain was muscle-related and due to a walking 
adjustment due to leg pain.

In April 2001 records, the appellant confirmed that 
orthopedic consultation had confirmed a degenerative lateral 
and medical meniscus tear.  The appellant had refused 
surgery.  On examination the left leg was in semi-flexion and 
there was left leg limping when compared to the right.  
Degenerative joint disease in the left knee was diagnosed.

The appellant testified before the Board in May 2001.  He 
reported that his knee stability had gotten worse and that 
although he did not fall, it buckled out from underneath him 
a lot of times.  This was happening more frequently than it 
had in the past.  His left knee was stiffer.  He had been 
limping on it since his military discharge.  His left leg was 
shorter than his right leg.  He had been prescribed a knee 
brace.  He first started having back trouble in the 1950's.  
He had been told that this was due to his uneven gait.  He 
had severe and constant pain around his hips that went across 
his back.  The pain went down his right leg.  He had muscle 
spasms in his back occasionally.  He had surgery in 1948 to 
reattach a muscle.  He had problems with his shoulders today.


Secondary service connection.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

As these are claims based on a theory of secondary service 
connection, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
do not apply.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  By virtue of the rating decision and the 
Statement of the Case issued during the pendency of this 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate a claim for secondary service 
connection.  The RO has made every reasonable effort to 
relevant records adequately identified by the appellant, in 
fact it appears that all identified and relevant medical 
treatment and examination records have been obtained.  
Service medical records were previously obtained and 
associated with the claims folder.  As these claims involved 
issues of secondary service connection, the appellant was 
afforded VA examinations that specifically addressed that 
issue.  The representative has advised that private medical 
evidence for the period immediately after service was 
unobtainable.  The appellant was afforded a videoconference 
before the undersigned and at the time of the hearing, the 
duty to suggest evidence was met.  38 C.F.R. § 3.103 (2000).  
The file was held open for the appellant to submit additional 
evidence, and that evidence was received with a written 
waiver of RO consideration and associated with the claims 
folder.  See 38 C.F.R. §§ 20.1304(c), 19.37(a) (2000).  

We have considered the representative's complaints as 
outlined in a letter submitted in May 2001, as well as her 
request for a Remand to obtain additional medical evidence 
and opinion.  At the time of the hearing before the Board, 
the representative asserted that there was additional recent 
VA Medical Center treatment records that should be associated 
with the claims folder.  She requested a Remand to obtain 
this evidence.  The representative was afforded the 
opportunity to obtain any additional medical evidence 
directly and avoid a Remand and the lengthy delay that would 
entail, in a case where the claim was filed in 1998 and the 
appellant was of advanced age.  The outstanding evidence has 
been obtained by the representative and associated, and 
therefore a Remand for this purpose is not necessary.  The 
representative further asserted that a medical opinion should 
be obtained on the issue of secondary service connection.  As 
was pointed out, the RO had already obtained medical 
examinations that included opinions on this issue of 
secondary service connection, therefore a Remand for the 
purpose of obtaining medical examinations was not necessary.  
The VCAA provides for notice to an appellant or a 
representative of outstanding evidence necessary to 
substantiate a claim with notice of that which would by 
provided by the RO and that which is to be provided by the 
claimant.  This provision of the VCAA provided the authority 
for permitting an appellant to submit his own evidence.  In 
light of the agreement reached at the hearing that the 
appellant, through his representative, would provide the 
outstanding evidence, the duty to assist has been met. 

We have also considered the representative's request for a 
Remand to obtain a VA examination on the question of direct 
service connection for a unilateral arm/shoulder injury.  As 
explained in the introduction to this decision, the Board has 
no jurisdiction over an issue of service connection raised 
for the first time before the Board, and therefore can not 
order a Remand with regard to that claim.  Our review of the 
claims folder reveals that the issue was not raised by the 
appellant or the representative prior to the hearing, even in 
the VA Form-646 submitted by the representative in October 
1999.

When the Board addresses in a decision a question that has 
not been addressed by the RO, in this case the application of 
the VCAA which was passed during the pendency of the appeal, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.  The appellant and the representative were 
adequately informed of the deficiencies in the evidence by 
the RO and by the Board, and the appellant has not identified 
any other competent outstanding evidence not already of 
record.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low back.

The appellant has presented competent evidence of post-
service degenerative disc disease and healed compression 
fractures in the lumbar region.  However, these diagnoses 
have not been attributed by competent evidence to his 
inservice left knee injury or his service connected left knee 
disability.  Nor has any competent opinion been offered that 
indicates that either is aggravated by the service connected 
left knee disability.  Rather, there is competent medical 
opinion that there is no relationship.  Furthermore, in his 
statements to the VA examiner the appellant indicated a post-
service back injury.  The preponderance of the evidence is 
against a finding that degenerative disc disease or 
compression fractures are service connected or secondary to a 
service connected left knee disability.

The appellant has also presented competent evidence of muscle 
pain in his back that a medical professional has attributed 
to altered gait due to knee pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In the absence of an identified 
condition of the back attributed to his service connected 
left knee disability, service connection is not warranted.  

We have considered the appellant's testimony and statements.  
The appellant has testified that his back difficulties were 
related to his altered gait and that he had been told so by 
doctors in the past.  In a secondary service connection 
claim, the question centers on the relationship of one 
condition to another.  Such a relationship is not 
susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995).  Any statement of the appellant as to 
what a doctor told him is insufficient to establish a 
medical relationship.  The connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997).  Therefore, his testimony is 
insufficient to establish service connection.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Osteoarthritis in the right and left shoulders.

Competent evidence of post-service osteoarthritis in both 
shoulders has been presented.  At the time the appellant was 
hospitalized for evaluation of his left knee, no shoulder 
disability was identified.

Competent evidence that attributes the post-service 
development of osteoarthritis in both shoulders to an 
inservice disease or injury has not been presented.  
Competent evidence that indicates that osteoarthritis in the 
shoulders is proximately due to or the result of a service 
connected left knee disability has not been presented.  
Rather, the examiner in May 1998 indicated there was no 
relationship.  

We have considered the appellant's testimony and statements.  
The appellant as a lay person is not competent to credible 
medical evidence of a relationship between a service 
connected left knee disability and the later development of 
osteoarthritis in the shoulders.  Competent medical evidence 
that there is no relationship between the two has been 
presented.  Accordingly, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Increased rating claim.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued during 
the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an increased rating.  The RO has made every reasonable 
effort to relevant records adequately identified by the 
appellant, in fact it appears that all of the current VA 
Medical Center treatment records were obtained.  A VA 
examination was conducted and a copy of the reports 
associated with the file.  The appellant was afforded an 
opportunity to testify before the Board and at the time of 
the hearing conducted before the Board, the duty to suggest 
evidence was met.  38 C.F.R. § 3.103 (2000).  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  Based on the cited findings 
regarding the development previously accomplished in this 
case, we hold that the appellant would not be prejudiced with 
our consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating musculoskeletal disabilities.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

Internal derangement of the left knee is currently evaluated 
as 30 percent disabling.  This disability has been evaluated 
under the criteria for rating other impairment of the knee.  
Other knee impairment with severe recurrent subluxation or 
lateral instability is assigned a 30 percent rating.  A knee 
impairment with moderate recurrent subluxation or lateral 
instability is assigned a 20 percent rating.  For slight 
recurrent subluxation or lateral instability, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5257 
(2000).  Thus the appellant is currently in receipt of the 
maximum schedular evaluation for his disability under the 
current rating criteria and a higher evaluation is not 
possible.

We have considered whether the appellant's functional 
limitation due to internal derangement in the left knee 
approximates a higher evaluation.  The DeLuca provisions are 
applicable to limitation of motion, and the appellant is 
already in receipt of the maximum evaluation for limitation 
of flexion.  Johnston v. Brown, 10 Vet. App. 80 (1997); 
38 C.F.R. § 4.71a; Diagnostic Code 5260 (2000).  We have 
considered whether the functional limitation imposed by less 
motion, excess fatigability, painful motion or weakness 
approximates extension limited to 30 degrees or more.  No 
competent examiner has indicated that is the case.  Left knee 
pain, weakness and instability as reported by the appellant 
does not support a finding that there is a functional 
limitation of extension due to internal derangement that 
would approximate the higher evaluation.

The Board has also considered that mild osteoarthritis has 
been identified on X-ray in the service connected left knee 
which has been evaluated under Diagnostic Code 5257.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. 38 C.F.R. 4.14 (2000).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis. VAOPGPREC 23-97 (1997).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. 4.59 (1999). 
VAOPGPREC 9-98 (1998).  On VA examination, he had flexion to 
140 degrees, but he lacked the last 5 degrees of extension.  
Extension limited to 5 degrees warrants a noncompensable 
evaluation, therefore the appellant meets the criteria for a 
separate evaluation under the Diagnostic Code for rating 
arthritis, 38 C.F.R. § 4.71a; Diagnostic Code 5003.

Separate evaluation for left knee arthritis.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

A 30 percent evaluation is assigned for limitation of flexion 
of the leg limited to 15 degrees; a 20 percent evaluation for 
flexion limited to 30 degrees; a 10 percent evaluation for 
flexion limited to 45 degrees; and a noncompensable 
evaluation for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (2000).

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
With extension limited to 10 degrees, a 10 percent evaluation 
is warranted.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2000).

Based on objective VA examination, the appellant does not 
meet the criteria for a compensable evaluation under the 
Diagnostic Code for limitation of flexion or extension of the 
leg.  The criteria provide for a compensable evaluation with 
limitation of motion in a major joint (knee), when 
noncompensable limitation of motion is objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The appellant has consistently 
complained of a painful left knee, although painful motion, 
swelling or muscle spasm were not noted on VA examination.  
However, in outpatient records, crepitation in the knee with 
motion was noted, knee pain has been consistently reported, 
and he was said to make a walking adjustment due to knee 
pain.  It is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  38 
C.F.R. § 4.59 (2000).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2000); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Resolving all 
doubt in the favor of the veteran, we therefore hold that 
osteoarthritis in the left knee is entitled to a separate 10 
percent evaluation.  A higher evaluation is not warranted 
because on objective VA examination, the limitation of motion 
in the left knee is not of a compensable level.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). The RO expressly 
considered this regulation in its June 1998 rating decision.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board finds that the schedular 
criteria and currently assigned maximum schedular evaluation 
for internal derangement of the left knee is adequate and 
that the appellant does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Objective 
evidence of marked inference with employment due to the left 
knee disability has not been shown.  The appellant has not 
shown any periods of hospitalization for his left knee 
disability.


ORDER

Service connection for a low back disability, to include 
degenerative disc disease and a healed compression fracture, 
service connected is denied.  Service connection for 
osteoarthritis in the right and left shoulders is denied.  An 
increased rating for internal derangement of the left knee is 
denied.  A separate 10 percent evaluation for osteoarthritis 
in the left knee is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



